IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KENNETH PHILLIP JACKSON,                      : No. 17 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.